Citation Nr: 0624221	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  04-13 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from April 1972 to February 
1975.

Initially, the Board of Veterans' Appeals (Board) notes that 
in September 2005, the veteran submitted a claim for service 
connection for post-traumatic stress disorder (PTSD).  This 
claim is referred to the regional office for appropriate 
consideration.

The appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  
Department of Veterans Affairs (VA) will notify the appellant 
if further action is required.


REMAND

The record reflects that in December 2005, the RO received 
additional pertinent VA treatment records without waiver of 
the RO's initial consideration of this evidence.  
Consequently, the Board sent the appellant a July 2006 letter 
that advised him of his right to have the case remanded for 
the RO's initial consideration of this evidence, or waive his 
right to do so.

In a statement dated and signed in July 2006, the appellant 
advised the Board in writing that he wanted this case 
remanded to the RO for review of the new evidence.  
Therefore, the Board finds that the lack of the appellant's 
waiver of the RO's initial review of this evidence requires 
the remand of the issues on appeal.  38 C.F.R. § 20.1304(c) 
(2005).

Accordingly, the case is REMANDED for the following action:

The case should once again be reviewed on 
the basis of all of the evidence received 
since the supplemental statement of the 
case, dated in January 2005.  If the 
benefit sought is not granted in full, 
the appellant should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



